Opinion issued October 22, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00754-CR
                               NO. 01-19-00755-CR
                            ———————————
                   IN RE LAWRENCE F. MILLER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Lawrence F. Miller, has filed a pro se petition for writ of mandamus

requesting that our Court compel the trial court to discharge all costs and fees

assessed against relator in the underlying case.1 We deny the petition.



1
      The underlying case is State of Texas v. Lawrence Floyd Miller III, cause numbers
      69527-CR and 74039-CR in the 412th Judicial District Court of Brazoria County,
      Texas.
                                 PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2